USCA4 Appeal: 22-6275      Doc: 13         Filed: 11/28/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6275


        JESSE ALMENDAREZ,

                             Plaintiff - Appellant,

                      v.

        UNITED STATES; ROBERT J. DODSON; ROBERT J. HIGDON, JR.,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Louise W. Flanagan, District Judge. (5:21-ct-03232-FL)


        Submitted: November 22, 2022                                Decided: November 28, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Jesse Almendarez, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6275      Doc: 13         Filed: 11/28/2022     Pg: 2 of 2




        PER CURIAM:

               Jesse Almendarez appeals the district court’s order dismissing his action filed

        pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403

        U.S. 388 (1971). * On appeal, we confine our review to the issues raised in the informal

        brief. See 4th Cir. R. 34(b). Because Almendarez’s informal brief does not challenge the

        basis for the district court’s disposition, he has forfeited appellate review of the court’s

        order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is

        an important document; under Fourth Circuit rules, our review is limited to issues

        preserved in that brief.”). Accordingly, we affirm the district court’s order. We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                       AFFIRMED




               *
                  To the extent that Almendarez sought to challenge his civil commitment, the
        district court dismissed the action without prejudice.

                                                     2